Strahan, C. J.,
delivered the opinion of the court.
The respondent has filed a motion to dismiss the appeal and also to strike the case from the docket. The only question material to be considered is whether or not the ease should be stricken from the docket, and that depends on the effect of the order of the court below shortening the time within which the sureties were required to justify. Section 524, Hill’s Code, authorises the court, when notice' of a motion is necessary, to prescribe a shorter time than ten days, by ail order endorsed on the notice; but the Code does not empower the court to shorten the time fixed by law for the justification of the sureties on appeal. In this case the appeal was not perfected when the transcript was filed in this court, and the motion to strike the case from the docket must be allowed. Callahan v. Portland, etc., R. R. Co., 17 Or. 556.
The appellant may have leave to withdraw his transcript.